  Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 1 of 24 PageID #: 89



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                          SOUTHEASTERN DIVISION

 MARKELL J. MOORE,                        )
                                          )
                     Petitioner,          )
                                          )
       vs.                                )       No. l:19-CV-218 SNLJ
                                          )
 UNITED STATES OF AMERICA,                )
                                          )
                     Respondent.          )


                           MEMORANDUMANDORDER
      This matter is before the Court on a motion under 28 U.S.C. § 2255 to vacate, set

aside or correct sentence by Markell J. Moore, a person in federal custody. On March

5, 2019, Moore plead guilty before this Court to the offense of Possession of

Methamphetamine. On June 12, 2019, this Court sentenced Moore to the Bureau of

Prisons for a term of 46 months. Moore's§ 2255 motion, which is based on several

allegations of ineffective assistance of counsel, is fully briefed and ripe for disposition.

                                       I. FACTS

 A. INDICTMENT

       On January 18, 2018, Markell J. Moore (Moore) was charged by Indictment

 in the Eastern District of Missouri with one count of possession with intent to

 distribute methamphetamine in violation of Title 21, United States Code, Section

                                              1
 Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 2 of 24 PageID #: 90



841(a)(l). (DCD 1) On February 15, 2018, Moore was charged by Superseding

Indictment in the Eastern District of Missouri in Count I with possession with

intent to distribute methamphetamine in violation of Title 21, United States Code,

Section 841 (a)( 1), and in Count II with possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. Section 924(c)(l)(A). and

punishable under 18 U.S.C. § 924(c)(l)(A)(i). (DCD 19)

B. PLEA AGREEMENT AND GUILTY PLEA

      On March 5, 2019, Moore executed a plea agreement, pursuant to Federal

Rule of Criminal Procedure 1 l(c)(l)(C). wherein he agreed to plead guilty to

Count I of the Indictment charging him with possession of methamphetamine with

intent to distribute. As part of the plea agreement, the Government agreed to

move for the dismissal of Count II, possession of a firearm in furtherance of a drug

trafficking crime, at the time of sentencing. Moreover, the United States agreed

that no further federal prosecution will be brought in this District relative to the

defendant's possession or distribution of methamphetamine or possession of

firearms on July 29, 2016, of which the Government is aware at this time. In the

Plea Agreement, the parties agreed that the Total Offense Level should be 23, and

that the sentenced to be imposed was 46 months pursuant to Rule 1 l(c)(l)(C).

(Plea Ag., pp. 1-2)


                                           2
 Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 3 of 24 PageID #: 91



        In the Plea Agreement, Moore agreed that he had committed the following

acts:

               On July 29, 2016, Poplar Bluff Officer Jason Morgan applied
        for and obtained a search warrant issued by the Circuit Court of Butler
        County, Missouri, to search defendant Markell Moore's residence
        located at 140 Fortitude Avenue in Poplar Bluff, Missouri. The
        search warrant was for controlled substances, and related items.
        During the execution of the search warrant, officers located and
        detained Moore. In his right front pants pocket officers found 27.76
        grams of a mixture containing methamphetamine. Officers also
        located an additional 20.26 grams of a mixture containing
        methamphetamine in a lower drawer of a cabinet in the kitchen. Also
        seized from the kitchen area were two black digital scales and a spoon
        with residue on the kitchen table. Officers found on the kitchen table
        a FNH 5.7 x 28 caliber semiautomatic pistol in a holster, with its
        magazine and ammunition. The quantity of methamphetamine
        possessed by defendant Moore was consistent with an amount being
        held for distribution. As charged in Count I of the Indictment, on or
        about July 29, 2016, in Butler County, in the Eastern District of
        Missouri, defendant Moore knowingly possessed the quantity of
        methamphetamine found by the officers with the intent to distribute
        the methamphetamine to another person.

               On January 24, 2018, officers served the arrest warrant for
        defendant Moore for the indicted offense at Moore's residence in
        Poplar Bluff, Missouri. ·When Detective Corey Mitchell arrested
        Moore, he located a pistol on the bed next to Moore, and also found
        3 .53 grams of methamphetamine in his pants pocket located on
        Moore's side of the bed. Moore admitted to the officers that the
        clothes on that side of the bed were his.

(Plea Ag., pp. 3-4)

        On March 5, 2019, Moore pied guilty to Count I of the Indictment, charging

him with possession of methamphetamine with intent to distribute. (PSR, ~ 1,
                                          3
    Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 4 of 24 PageID #: 92



DCD 18, 66) 1

On March 5, 2019, Moore appeared with his attorney and pled guilty to

Count I of the Indictment. In his plea agreement, Moore acknowledged that

he had "voluntarily entered into both the plea agreement and guilty plea,"

and that "[he], is in fact, guilty." (Plea Ag. p. 9) Under the Plea

Agreement, Moore acknowledged that his base offense level was "24, as

found in Section 2Dl.l(c)(8). The parties agree that the quantity of mixture

or substance containing methamphetamine for which the defendant is

accountable, including relevant conduct, is more than fifty grams, but less

than 200 grams." (Plea Ag. p. 4) Moore also agreed that, pursuant to the

United States Sentencing Guidelines (U.S.S.G.), one Specific Offense

Characteristic applied:

        2 levels should be added pursuant to Section 2D 1.1 (b )( 1), because a
        dangerous weapon was possessed. The parties agree that no other
        specific offense characteristics apply.

(Plea Ag., p. 4)

        Relative to Chapter 3 Adjustments, it was also agreed that Moore should

receive three levels for acceptance of responsibility pursuant to Section 3El.1 (a)

1 1 References to motions and rulings are to the district court docket number in Case 1: 18 CR 8 SNLJ for such
motion, such as (DCD_, p. _),references to the Plea Stipulation (DCD 67) are (PleaAg., p . _ __,;
references to the Presentence Report (DCD 71) are (PSR, ~ , - - - ~ ; references to the Change of Plea Hearing
transcript (DCD 84) are (Plea Tr., p. _ __,; and references to the Sentencing Transcript (DCD 85) are (S.
Tr., p. ).

                                                       4
 Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 5 of 24 PageID #: 93



and (b). (Id. at p. 5)

      The Plea Agreement noted that "[t]he defendant has been fully apprised by

defense counsel of [his] rights concerning appeal and fully understands the right

to appeal the sentence under Title 18 U.S.C. § 3742." (Plea Ag. p. 9) The parties

waived all rights to appeal non-jurisdictional, non-sentencing issues, including

any issues related to pretrial motions, discovery and the guilty plea. (Plea Ag. p.

5, Plea Tr. pp. 1O)As to Sentencing Issues, Moore agreed that "[I]n the event the

Court accepts the plea and sentences the defendant to a term of imprisonment of

46 months pursuant to the sentencing agreement in paragraph 2, then, as part of

this agreement, the parties hereby waive all rights to appeal all sentencing

issues." (Plea Ag. p. 6; Plea Tr. p. 10) As for post-conviction motions, Moore

agreed "to waive all rights to contest the conviction or sentence in any post-

conviction proceeding, including one pursuant to Title 28, United States Code,

Section 2255, except for claims of prosecutorial misconduct or ineffective

assistance of counsel." (Plea Ag. p. 6)

      During his change of plea hearing, when asked if he was satisfied with the

way his lawyer had handled his case, Moore replied "Yes, sir." (Plea Tr. 5)

Moore acknowledged to the Court that his lawyer had investigated the case to his

satisfaction. When asked if Mr. Wilson had done everything he had asked him to

do, Moore responded, "Yes, sir." (Plea Tr. 5-6) When asked if he had any
                                          5
 Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 6 of 24 PageID #: 94



"gripes or complaints whatsoever," Moore responded, "No, sir." (Plea Tr. 6) In

the Plea Agreement, Moore represented that he was satisfied with the

representation he had received from his lawyer.

            The defendant is fully satisfied with the representation received
      from defense counsel. The defendant has reviewed the government's
      evidence and discussed the government's case and all possible
      defenses and defense witnesses with defense counsel. Defense
      counsel has completely and satisfactorily explored all areas which the
      defendant has requested relative to the government's case and any
      defenses.

(Plea Ag. 9)

        Moore also indicated that he had read the Plea Agreement, had gone over

it in detail with his attorney, that his attorney had explained the contents of the_

agreement in detail to him, and that he understood the agreement. (Plea Tr. 7-8)

When asked if there was anything in the agreement that he did not understand,

Moore replied "No, sir." (Plea Tr. 8) This Court asked Moore "Have any

promises been made by anyone to get you to plead guilty other than the promises

set out in this agreement?" (Plea Tr. 8) Moore replied, "No, sir."

      In the Plea Agreement, Moore also agreed "to waive all rights to contest the

conviction or sentence in any post-conviction proceeding, including one pursuant

to Title 28, United States Code, Section 2255, except for claims ofprosecutorial

misconduct or ineffective assistance of counsel." (Plea Ag. 9-10)


                                           6
 Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 7 of 24 PageID #: 95



      During the plea hearing, the Court asked "the prosecutor to summarize the

evidence the Government would prove ifthe case were to go to trial." (Plea Tr. p.

12) In response, the prosecutor recited primarily the facts set forth in the Plea

Agreement that were stipulated to by Moore. When Moore was asked by the

Court ifhe "heard the statements from the prosecutor" and was "everything he said

true and correct," Moore replied "Yes, sir" to both questions. When this Court

asked, "Do you admit that you did all those acts he described?", Moore replied

"Yes, sir." (Plea Tr. p. 14)   Moore answered affirmatively when asked by the

Court that there was no question about him doing the acts described, and that he

had read all the facts in the Plea Agreement on pages 3 and 4, and that all the facts

were true. (Plea Tr. 15)

C. THE PRESENTENCE REPORT

      The United States Probation Office prepared a Presentence Investigation

Report (PSR).    As indicated in the Offense Conduct section of the PSR,

paragraphs 13-17, on July 29, 2016, in Poplar Bluff, Missouri, Moore, was found

in possession of over 48 grams of methamphetamine with intent to distribute as

charged in Count I, and a pistol on the kitchen counter, among other things.

       Offense Conduct

      13. According to investigative reports prepared by the Poplar Bluff,
      Missouri Police Department and the Missouri State Highway Patrol,

                                          7
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 8 of 24 PageID #: 96



    on July 29, 2016, in Butler County, Missouri, within the Eastern
    District of Missouri, Markell J. Moore knowingly possessed with
    intent to distribute, a mixture or substance containing
    methamphetamine.

    14. Investigation into the instant offense began on February 12,
    2015, when officers withthe Poplar Bluff, Missouri Police
    Department executed a search warrant at the residence of Markell
    Moore, located at 1041 North 2nd Street in Poplar Bluff, Missouri.
    The search warrant was based on a follow up investigation regarding
    an AK-47 involved in a previous incident which was allegedly being
    stored at Moore's residence. A search of the residence located the
    following items: a Glock, Model: 27, .40 caliber pistol; five Glock .40
    caliber magazines; a marijuana smoking bong; a set of digital scales; a
    marijuana smoking pipe; a plastic bag containing marijuana; a
    quantity of lose marijuana; 53 rounds of .40 caliber ammunition; and
    two cellular telephones. Investigation determined Moore purchased
    the pistol from a local gun store and smoked marijuana on a daily
    basis. Investigators located a picture on Moore's cellular telephone of
    his Glock pistol along with an AK-4 7 matching the description of the
    one used in the previous incident which lead to the search warrant of
    Moore's residence.

    15. On July 29, 2016, officers with the Poplar Bluff, Missouri
    Police Department executed a search warrant at the residence of
    Markell Moore, located at 140 Fortitude Avenue in Poplar Bluff,
    Missouri. The search warrant was based on information that Markell
    Moore and Dwight Usry were distributing methamphetamine and that
    controlled substances would be located at Moore's residence. Moore
    and Hanna Simmons were located within the residence and detained.
    The search located the following items: a plastic bag containing 27.76
    grams ofmethamphetamine from Moore's pants pocket; $5,239 in
    United States currency from Moore's pants pocket; an FNH 5.7 x 28
    pistol in a holster, with its magazine and a quantity of ammunition on
    the kitchen counter; four digital scales; a bag containing 20.26 grams
    of methamphetamine in a kitchen drawer; a bag containing 2.62 grams
    of methamphetamine on a shelf in a bedroom; various drug
    paraphernalia; two cellular telephones; an FNC gun case with four
                                      8
 Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 9 of 24 PageID #: 97



      magazines within a closet; an FNC firearm magazine within a
      bedroom; a Glock extended magazine within a safe; a partial box
      consisting of 3 8 rounds of .40 caliber ammunition; a GPS unit within
      a safe; and a notebook on the kitchen counter. Laboratory analysis
      confirmed the substances and their weights.

      16. On January 24, 2018, officers served an arrest warrant for
      Markell Moore at Moore's residence in Poplar Bluff, Missouri. When
      officers arrested Moore, they located a pistol on the bed next to Moore
      and also found 3.53 grams ofinethamphetamine in his pants pocket
      located on the side of Moore's bed. Investigation determined the
      clothes on that side of the bed were the defendant's.

      17. In summary, on July 29, 2016, and January 24, 2018, the
      defendant was found in possession of at least 54.17 grams of
      methamphetamine with intent to distribute the drugs along with
      firearms in furtherance of his drug trafficking.

(PSR, 11s 13-17)

      Offense Level Computation

      Moore's base offense level for 54.17 grams of methamphetamine,

which was at least 50 grams but less than 200 grams, was 24, pursuant to

USSG §2Dl.l(c)(8). (PSR 1 24) As for specific offense characteristics, two

levels were added because Moore "possessed a firearm during the commission

of the offense" pursuant to USSG §2Dl. l(b)(l). (PSR 1 25). After a three

level reduction for acceptance of responsibility, Moore's total offense level

was 23. (PSR, 11 31-33)

      Criminal History


                                        9
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 10 of 24 PageID #: 98



        Moore was convicted of the misdemeanor of Unlawful Use of Drug

Paraphernalia in the Circuit Court of Butler County, Missouri, on February 12,

2015.    Moore had no felony convictions.       His criminal history score was one,

and his criminal history category was I.     (PSR, ,r,r 37, 39)

        Guideline Imprisonment Range

        Based on a total offense level of 23, and a criminal history category of I,

Moore' guideline imprisonmentrange was 46 to 57 months.           (PSR, ,r 65)

        On June 3, 2019, Moore's counsel filed an acceptance to the Presentence

Investigation Report, indicating that he had no objections on Moore's behalf to the

Presentence Report.     (DCD 75)

        Sentencing Hearing

     A sentencing hearing was held before this Court on June 12, 2018. During the

hearing, this Court asked Moore if he had read the presentence report, and had gone

over it in detail with his lawyer. Moore replied, "Yes, sir." (S. Tr. p. 2) Moore's

counsel, Mr. Wilson, responded to the court that there were no "additions, corrections

or objections by Defendant." (S. Tr. 2)

        This Court asked for the Government's recommendation. The Government

referenced the plea agreement under Rule 11 (c)( 1)( C), and requested that Moore

be sentenced to the agreed upon sentence of 46 months. The Government also


                                           10
 Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 11 of 24 PageID #: 99



referenced the agreement to dismiss Count II, which was a violation of 18 U.S.C.

§ 924(c). (S. Tr. 3) Mr. Wilson, on behalf of Moore, asked "the Court to abide by

and follow the agreement the parties have negotiated." (S. Tr. 4) This Court then

referenced a benefit to Moore that Count II, had it not been dismissed, would have

generated. a 60-month sentence consecutive to any sentence imposed for Count I.

(S. Tr. 4)

       This Court then addressed sentencing Moore and explained the

reasoning for imposing a sentence of 46 months imprisonment.

           Pursuant to the Sentencing Reform Act of 1984 and the provisions
      of Title 18 United States Code Section 3553(a) and all the factors
      thereunder, and also in view of the sentencing objectives of just
      punishment, general deterrence and incapacitation, it is the judgment of
      the Court that you, Markell J. Moore, is hereby committed to the
      custody of the Bureau of Prisons to be in prison for a term of 46 months.

(S.Tr., pp. 4-5)

D. DIRECT APPEAL

       Moore did not file a direct appeal. On the day of sentencing, Mr. Wilson

filed, on Moore's behalf, a Certification of Compliance with Local Rule 12.07(A),

indicating that he had explained to Moore his right to appeal, and that Moore had

not requested him to file a Notice of Appeal.   (DCD 80)

E. MOTION FOR POST-CONVICTION RELIEF PURSUANT TO 28 U.S.C.
   §2255


                                         11
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 12 of 24 PageID #: 100



      On December 3, 2019, Moore timely filed a Motion pursuant to 28 U.S.C. §

2255 to vacate, set aside, or correct his sentence.

      In Ground One, alleged in, 12(a), Moore alleges his counsel was ineffective

for failing to "object or litigat (sic) the 2- level enhancement for a dangerous

weapon. Counsel's inaction was prejudicial to movant because his due process

rights were infringed in violation of the principles outlined in Blakely and Booker,

Movant requests an evidentiary hearing on his ineffective counsel claim under due

process of law." (Doc. 83, Doc. 3 present case, 2255 Motion, p. 4)

      In Ground Two, alleged in, 12(b), Moore stated "Movant requests for the

Court to consider striking the 2-level weapon enhancement. Petitioner was

coerced into the guilty plea because of counsels ineffectiveness." (sic) (Doc. 83,

Doc. 3 present case, 2255 Motion, p. 5)

                                II. APPLICABLE LAW

A. NEED FOR EVIDENTIARY HEARING AND BURDEN OF PROOF.

      28 U.S.C. § 2255 provides in pertinent part:

             Unless the motion and the files and records of the case
      conclusively show that the prisoner is not entitled to relief, the court
      shall ... grant a prompt hearing thereon.

      Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United

States District Court states:


                                           12
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 13 of 24 PageID #: 101



             The motion, together with all the files, records, transcripts, and
      correspondence relating to the judgment under attack, shall be
      examined promptly by the judge to whom it is assigned. If it plainly
      appears from the face of the motion and any annexed exhibits in the
      prior proceedings in the case that the Petitioner is not entitled to relief
      in the district court, the judge shall make an order for its summary
      dismissal and cause the Petitioner to be notified.

      When a petition is brought under Section 2255, the petitioner bears the

burden of establishing the need for an evidentiary hearing. Section 2255 provides

a remedy for jurisdictional and constitutional errors. A defendant may seek relief

on grounds that the sentence was imposed in violation of the Constitution or laws

of the United States, the court lacked jurisdiction to impose a sentence, the

sentence exceeded the maximum authorized by law, or the sentence is otherwise

subject to collateral attack. Sun Bear v. United States, 644 F.3d700. 704 (8th Cir.

2011), citing 28 U.S.C.A. § 2255(a).

      In determining whether petitioner is entitled to an evidentiary hearing, the

court must consider "[a] petitioner's allegations ... as true and a hearing should be

held unless they are contradicted by the record, inherently incredible, merely

conclusions, or would not entitle the petitioner to relief." Garcia v. United States,

679 F.3d 1013, 1014 (8th Cir. 2012), citing Enge/en v. United States, 68 F.3d 238,

240 (8th Cir. 1995). "[A]n error of law does not provide a basis for collateral

attack unless the claimed error constituted 'a fundamental defect which inherently


                                           13
 Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 14 of 24 PageID #: 102



results in a complete miscarriage of justice."' United States v. Addonizio, 442

U.S. 178, 185, 99 S.Ct. 2235, 2240 (1979), quoting Hill v. United States, 368 U.S.

424, 428, 82 S.Ct. 468,471 (1962). "[T]he court need not give weight to

· "conclusory allegations, self-interested characterizations, discredited inventions, or

opprobrious epithets." United States v. McGill, 11 F.3d 223. 225 (1st Cir. 1993).

       "No hearing is required when the claim 'is inadequate on its face or if the

record affirmatively refutes the factual assertions upon which it is based."'

Watson v. United States, 493 F.3d 960,963 (8th Cir. 2007), quoting Shaw v.

United States, 24 F.3d 1040, 1043 (8th Cir.1994). See also United States v.

Robinson, 64 F.3d 403, 405 (8th Cir. 1995); Enge/en v. United States, 68 F.3d 238,

240 (8 th Cir. 1995) (2255 "petition can be dismissed without a hearing if ... the

allegations cannot be accepted as true because they are contradicted by the record,

inherently incredible, or conclusions rather than statements of fact").

B. EFFECT OF GUILTY PLEA ON APPEALABLE ISSUES.

   A defendant who enters a plea of guilty thereby waives his right to request

relief under 28 U.S.C.   §   2255 with the exception of those issues related to

jurisdiction. "A valid guilty plea, however, 'operates as a waiver of all non-

jurisdictional defects or errors."' United States v. Staples, 435 F.3d 860, 864 (8th

Cir. 2006), quoting United States v. Vaughan, 13 F.3d 1186, 1188 (8 th Cir.1994).


                                             14
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 15 of 24 PageID #: 103



       When the Petitioner delivers a guilty plea, the focus of a collateral attack

must remain "limited to the nature of counsel's advice and the voluntariness of the

plea." Bass v. United States, 739 F.2d 405, 406 (8th Cir. 1984), quoting Tollett v.

Henderson, 411 U.S. 258, 266, 93 S.Ct. 1602, 1608 (1973). "[A] guilty plea

operates as a break in the chain of events ... of the criminal process. . . [a criminal

defendant] may not thereafter raise independent claims relating to deprivation of

constitutional rights that" antedated the plea. Tollett, 411 U.S. at 267. Only the

voluntary and intelligent character of the guilty plea may be attacked. Id.

Although the Tollett decision concerned state prisoner habeas corpus petitions, the

Eighth Circuit has applied it to motions under Section 2255. Bass, 739 F.2d at

406.

C. CLAIMS ALLEGING INEFFECTIVE ASSISTANCE OF COUNSEL.

       To prevail on a claim alleging ineffective assistance of counsel, the

Petitioner must satisfy the two-part test of Strickland v. Washington, 466 U.S. 668,

104 S.Ct. 2052 (1984).    Under Strickland, the Petitioner must first show that the

counsel's performance was deficient.     Id. at 687. This requires the Petitioner to

show "that counsel made errors so serious that counsel was not functioning as the

'counsel' guaranteed the defendant by the Sixth Amendment."         Id.   Second, the

Petitioner must demonstrate that the deficient performance prejudiced the defense


                                           15
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 16 of 24 PageID #: 104



so as "to deprive the defendant of a fair trial, a trial whose result is reliable."   Id.

The Petitioner "must show that there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been

different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome."      Id. at 694.

       The Eighth Circuit has described the two-fold test as follows: (1) "counsel's

representation fell below an objective standard of reasonableness;" and (2) "but for

this ineffective assistance, there is a reasonable probability that the outcome of the

trial would have been different."     Rogers v. United States, 1 F.3d 697, 700 (8th

Cir. 1993) (quotations omitted).     The Eighth Circuit has also described the

Strickland test as follows: "whether counsel's performance was in fact deficient

and, if so, whether the defendant was prejudiced by the inadequate representation.

If we can answer 'no' to either question, then we need not address the other part of

the test."   Fields v. United States, 201 F.3d 1025, 1027 (8th Cir. 2000).

       When evaluating counsel's performance, the "court must indulge in a strong

presumption that counsel's conduct falls within the wide range of reasonable

professional assistance." Strickland, 466 U.S. at 689.      Counsel's performance is

considered objectively, and gauged "whether it was reasonable 'under prevailing

professional norms' and 'considering all the circumstances."'       Fields, 201 F.3d at


                                               16
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 17 of 24 PageID #: 105



1027, quoting Strickland, 466 U.S. at 688.      A reviewing court's "scrutiny of

counsel's performance must be highly deferential."      Strickland, 466 U.S. at 689.

"'When assessing attorney performance, courts should avoid the distorting effects

of hindsight and try to evaluate counsel's conduct by looking at the circumstances

as they must have appeared to counsel at the time."'     Rodela-Aguilar v. United

States, 596 F.3d 457,461 (8 th Cir. 2010), quoting United States v. Staples, 410

F.3d 484, 488 (8th Cir. 2005).

D.      ALLEGATIONS OF ERROR IN APPLYING GUIDELINES NOT
        COGNIZABLE IN PROCEEDINGS FOR POST-CONVICTION
        RELIEF UNDER § 2255

        The general rule is "that § 225 5 was intended to afford federal prisoners

remedy identical in scope to federal habeas corpus." Davis v. United States, 417

U.S. 333, 343, 94 S.Ct. 2298, 2304 (1974).      Like habeas corpus, this remedy

"does not encompass all claimed errors in conviction and sentencing." United

States v. Addonizio, 442 U.S. 178, 185, 99 S.Ct. 2235, 2240 (1979).      It provides a

remedy for jurisdictional and constitutional errors, neither of which is at issue here.

Moore claims merely an error in the application of a Sentencing Guideline to his

case.    His claim does not involve the legal range of punishment or a violation of

his Constitutional rights.   Beyond that, the permissible scope of a § 2255

collateral attack on a final conviction or sentence is severely limited; "an error of


                                           17
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 18 of 24 PageID #: 106



law does not provide a basis for collateral attack unless the claimed error

constituted 'a fundamental defect which inherently results in a complete

miscarriage of justice."' Id., quoting Hill v. United States, 368 U.S. 424, 428, 82

S.Ct. 468, 471 (1962).

      These principles are reflected in the text of§ 2255, which the Supreme

Court described as "somewhat lacking in precision" in Davis, 417 U.S. at 343, 94

S.Ct. 2298, 2304.    A § 2255 motion may be filed by a federal prisoner "claiming

the right to be released upon the ground that the sentence was imposed in violation

of the Constitution or laws of the United States, or that the court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack."§

225 5(a). The court shall grant appropriate relief if it finds "that the judgment was

rendered without jurisdiction, or that the sentence imposed was not authorized by

law or otherwise open to collateral attack, or that there has been such a denial or

infringement of the Constitutional rights of the prisoner as to render the judgment

vulnerable to collateral attack." § 2255(b ).

      Applying these principles, the 8th Circuit has consistently held "that

ordinary questions of guideline interpretation falling short of the 'miscarriage of

justice' standard do not present a proper§ 2255 claim."     Auman v. United States,


                                           18
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 19 of 24 PageID #: 107



67 F.3d 157, 161 (8th Cir. 1995).

                                  W:. DISCUSSION
A. ALLEGATIONS OF ERROR IN APPLYING GUIDELINES NOT
   COGNIZABLE IN PROCEEDINGS FOR POST-CONVICTION RELIEF
   UNDER§2255


       Moore's claims are not cognizable in a proceeding for post-conviction relief

pursuant to§ 2255. For his claim of guideline errors that he should not have been

subjected to a two-level enhancement pursuant to Section 2D1.l(b)(l), because a

dangerous weapon was possessed, and that his counsel was ineffective for failing

to successfully contest this enhancement, Moore's claim lacks merit. In his plea

agreement, Moore specifically agreed that two levels should be added as a Specific

Offense Characteristic, pursuant to Section 2D 1.1 (b )(I), because he possessed a

dangerous weapon during his commission of possessing methamphetamine with

intent to distribute.

       Moore claims that the relevant circumstances surrounding his offense do not

support his two-level enhancement of possession of a dangerous weapon.

However, Moore cannot assert this claim in a§ 2255 Petition, and it is not

cognizable in a§ 2255 petition.

B. MOORE'S COUNSEL WAS NOT INEFFECTIVE IN THAT MR.
   WILSON PROVIDED MORE THAN ADEQUATE AND VERY
   EFFECTIVE REPRESENTATION DURING ALL STAGES OF
   MOORE' CASE, INCLUDING DURING THE PRETRIAL STAGE OF
                                         19
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 20 of 24 PageID #: 108



   THE PROCEEDINGS, PLEA NEGOTIATIONS, AND SENTENCING

   Moore's counsel was not ineffective. Moore complains that he was denied

effective assistance of counsel because his counsel failed to successfully contest

the two-level enhancement because a dangerous weapon was possessed. To the

contrary, Mr. Wilson, through preparation and very effective advocacy, managed

to negotiate a plea agreement with the Government wherein the Government

agreed to dismiss Count II, charging Moore with possessing a firearm in

furtherance of a drug trafficking activity, if Moore pled guilty to Count I under

Rule 11 (c)( 1)(C), and agreed to a fixed term of imprisonment of 46 months. This

agreement helped Moore avoid a far more onerous penalty, if convicted at trial, of

a five year sentence, which would have been run consecutively to his sentence he

would have received on Count I, ifhe had been convicted of both Counts I and IL

The facts, as stipulated by Moore in the Plea Agreement, and recited in the

Presentence Report, supported Moore's conviction of the offense charged in Count

II, had Moore proceeded to trial. Those facts also supported the stipulated two-

level enhancement for possession of a dangerous weapon in connection with

Moore's conviction for possession of methamphetamine with intent to distribute.

Section 2D 1.1 (b)( 1) states that "[I] fa dangerous weapon (including a firearm) is

possessed, increase by two levels." Application Note 11 for Section 2Dl.l(b)(l)


                                          20
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 21 of 24 PageID #: 109



provides:

       The enhancement for weapon possession in subsection (b)( 1) reflects
      the increased danger of violence when drug traffickers possess weapons.
      The adjustment should be applied if the weapon was present, unless it is
      clearly improbable that the weapon was connected with the offense. For
      example, the enhancement would not be applied if the defendant,
      arrested at his residence, had an unloaded hunting rifle in the closet.

      As stated by the Eighth Circuitin United States v. Anderson, 618 F.3d

873. 879-80 (8th Cir. 2010),

          To prove that the firearm was "possessed," the government need not
      prove ownership of either the weapon or the premises on which it is
      found for a§ 2Dl.l(b)(l) enhancement to apply. United States v. Payne,
      81 F.3d 759, 762 (8th Cir.1996); see also United States v. Weaver, 906
      F.2d 359, 360 (8th Cir.1990). Also, "[i]t is not necessary that an
      individual be observed using the weapon, and either actual or
      constructive possession is sufficient, i.e., the individual must have
      exercised 'ownership, dominion, or control' either over the firearm or
      the premises on which it is found." Payne, 81 F.3d at 762. We have
      found constructive possession where police found weapons after a
      defendant's arrest in a storage facility rented in the name of someone
      other than the defendant. United States v. Montanye, 962 F.2d 1332,
      1347-48 (8th Cir.1992).

      Under Strickland, for Moore to be successful on his claim of ineffective

assistance of counsel, Moore must first show that his counsel's performance was

deficient.   Moore has not shown that his counsel made any errors that resulted in

Moore receiving the two-level enhancement for possession of a dangerous weapon.

That enhancement was referenced and stipulated to in the plea agreement.         Moore

fails to show "that counsel made errors so serious that counsel was not functioning


                                         21
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 22 of 24 PageID #: 110



as the 'counsel' guaranteed the defendant by the Sixth Amendment."        Strickland,

466 U.S. at 687.      Secondly, even if Moore established inadequate representation

by Mr. Wilson, Moore has failed to "show that there is a reasonable probability

that, but for counsel's unprofessional errors," he would have received a lower

sentence.   Id. at 694.    Moore completely fails to show how he was prejudiced by

any claimed inadequacies of his counsel.        Moore does not, and cannot, establish

that he would have received a lower sentence had his counsel contested the two-

level enhancement for possession of a dangerous weapon.         Moore's guideline

enhancement for possession of a dangerous weapon is not the fault of his counsel.

The enhancement is supported by the facts set forth in the plea agreement and the

presentence report.

      In addition, there is no showing of prejudice because there is no reasonable

probability that Moore' guideline calculation would have excluded the two-level

enhancement for possession of a dangerous weapon. The enhancement applied

unless "it was clearly improbable that the weapon was connected with the offense."

The facts set forth in the plea agreement make clear Moore's possession of the

pistol found on the kitchen table was connected to the offense to which Moore pied

guilty as charged in Count I of the Indictment, possession of methamphetamine

with the intent to distribute it.


                                           22
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 23 of 24 PageID #: 111



             On July 29, 2016, Poplar Bluff Officer Jason Morgan applied
      for and obtained a search warrant issued by the Circuit Court of Butler
      County, Missouri, to search defendant Markell Moore's residence
      located at 140 Fortitude Avenue in Poplar Bluff, Missouri. The
      search warrant was for controlled substances, and related items.
      During the execution of the search warrant, officers located and
      detained Moore. In his right front pants pocket officers found 27.76
      grams of a mixture containing methamphetamine. Officers also
      located an additional 20.26 grams of a mixture containing
      methamphetamine in a lower drawer of a cabinet in the kitchen. Also
      seized from the·kitchen area were two black digital scales and a spoon
      with residue on the kitchen table. Officers found on the kitchen table
      a FNH 5.7 x 28 caliber semiautomatic pistol in a holster, with its
      magazine and ammunition. The quantity of methamphetamine
      possessed by defendant Moore was consistent with an amount being
      held for distribution. As charged in Count I of the Indictment, on or
      about July 29, 2016, in Butler County, in the Eastern District of
      Missouri, defendant Moore knowingly possessed the quantity of
      methamphetamine found by the officers with the intent to distribute
      the methamphetamine to another person.

             On January 24, 2018, officers served the arrest warrant for
      defendant Moore for the indicted offense at Moore's residence in
      Poplar Bluff, Missouri. When Detective Corey Mitchell arrested
      Moore, he located a pistol on the bed next to Moore, and also found
      3 .53 grams of methamphetamine in his pants pocket located on
      Moore's side of the bed. Moore admitted to the officers that the
      clothes on that side of the bed were his.

(Plea Ag., pp. 3-4)

      Moore's pistol was found on the kitchen table in close proximity to over 20

grams of methamphetamine that was found in one of the kitchen cabinets, in

addition to over 20 grams ofmethamphetamine that were found on Moore's

person.

                                        23
Case: 1:19-cv-00218-SNLJ Doc. #: 10 Filed: 09/03/20 Page: 24 of 24 PageID #: 112



       Accordingly, Moore's claims for ineffective assistance of counsel as stated

in his Motion, are devoid of merit, are refuted by the record, and will be denied.

                                  IV. CONCLUSION
      For the foregoing reasons, this Court denies Moore's § 2255 petition, without a

hearing.

IT IS FURTHER ORDERED this Court will not issue a certificate of appealability

because Moore has not made a substantial showing of the denial of a federal

constitutional right.

·Dated this   ~    day of September, 2020.




                                      STEPHENN.L~JR."".
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                             24
